      Case 5:18-cr-00258-EJD Document 122 Filed 10/01/19 Page 1 of 4



 1
     JEFFREY B. COOPERSMITH (STATE BAR NO. 252819)
 2   jcoopersmith@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 3   701 5th Avenue
     Suite 5600
 4   Seattle, WA 98104-7097
     Telephone:    +1 206-839-4300
 5   Fax:          +1 206-839-4301

 6
     WALTER F. BROWN (STATE BAR NO. 130248)
 7   wbrown@orrick.com
     MELINDA HAAG (STATE BAR NO. 132612)
 8   mhaag@orrick.com
     RANDALL S. LUSKEY (STATE BAR NO. 240915)
 9   rluskey@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
10   The Orrick Building
     405 Howard Street
11   San Francisco, California 94105-2669
     Telephone:    +1-415-773-5700
12   Facsimile:    +1-415-773-5759

13   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
14

15                                UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17                                     SAN JOSE DIVISION

18

19   USA,                                         Case No. 18-CR-00258-EJD-2

20                   Plaintiff,                   NOTICE OF SUBSTITUTION OF
                                                  COUNSEL AND [PROPOSED] ORDER
21          v.

22   HOLMES et al,

23                   Defendant.

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF
     COUNSEL AND [PROPOSED] ORDER
     Case No. 18-CR-00258-EJD-2
       Case 5:18-cr-00258-EJD Document 122 Filed 10/01/19 Page 2 of 4



 1          Defendant Ramesh “Sunny” Balwani (“Balwani”) substitutes the law firm of Orrick,

 2   Herrington & Sutcliffe, LLP, The Orrick Building, 405 Howard Street, San Francisco, California

 3   94105, as counsel of record herein in place of Davis Wright Tremaine, LLP, 920 Fifth Avenue,

 4   Suite 3300, Seattle, WA 98104.

 5          Jeffrey B. Coopersmith, attorney presently admitted, formerly of Davis Wright Tremaine,

 6   LLP and now of Orrick, Herrington & Sutcliffe, LLP, will continue to serve as counsel for Balwani.

 7          Davis Wright Tremaine, LLP hereby requests permission to withdraw as counsel of record

 8   for Balwani.

 9          Joshua T. Ferrentino and Steven Fogg, attorneys presently admitted pro hac vice of Corr
10   Cronin LLP will continue to serve as counsel for Balwani along with Orrick, Herrington &

11   Sutcliffe, LLP.

12          All notices given or required to be given and all papers filed or served or required to be

13   served in the above captioned matter, should henceforth be provided to and served upon only the

14   following counsel at the addresses set forth below:

15          Jeffrey B. Coopersmith, SBN 252819
16          jcoopersmith@orrick.com
            ORRICK, HERRINGTON & SUTCLIFFE, LLP
17          701 5th Avenue
            Suite 5600
18          Seattle, WA 98104-7097
            Telephone:    +1 206-839-4300
19
            Fax:          +1 206-839-4301
20

21          Walter F. Brown, SBN 130248
            wbrown@orrick.com
22          Melinda Haag, SBN 132612
            mhaag@orrick.com
23
            Randall S. Luskey, SBN 240915
24          rluskey@orrick.com
            ORRICK, HERRINGTON & SUTCLIFFE, LLP
25          The Orrick Building
            405 Howard Street
26          San Francisco, CA 94105-2669
            Telephone:    +1 415-773-5700
27
            Fax:          +1 415-773-5759
28
      NOTICE OF SUBSTITUTION OF
      COUNSEL AND [PROPOSED] ORDER                         -2-
      Case No. 18-CR-00258-EJD-2
Case 5:18-cr-00258-EJD Document 122 Filed 10/01/19 Page 3 of 4
       Case 5:18-cr-00258-EJD Document 122 Filed 10/01/19 Page 4 of 4



 1                                                     ORRICK, HERRINGTON & SUTCLIFFE,
      Dated: October 1, 2019                           LLP
 2

 3
                                                       By:       /s/ Jeffrey B. Coopersmith
 4                                                                Jeffrey B. Coopersmith
 5                                                     ORRICK, HERRINGTON & SUTCLIFFE,
      Dated: October 1, 2019                           LLP
 6

 7
                                                       By:       /s/ Walter F. Brown
 8                                                                   Walter F. Brown
                                                       ORRICK, HERRINGTON & SUTCLIFFE,
 9    Dated: October 1, 2019                           LLP
10

11                                                     By:       /s/ Melinda Haag
                                                                      Melinda Haag
12
                                                       ORRICK, HERRINGTON & SUTCLIFFE,
      Dated: October 1, 2019                           LLP
13

14

15                                                     By:           /s/ Randall S. Luskey
                                                                         Randall S. Luskey
16
            We consent to the above substitution.
17

18
            Filer’s Attestation: Pursuant to Local Rule 5-1, I attest under penalty of perjury that
19
     concurrence in the filing of the document has been obtained from its signatory.
20
      Dated: September 30, 2019                     Respectfully submitted,
21
                                                                 /s/ Jeffrey B. Coopersmith
22                                                                 Jeffrey B. Coopersmith
23
                                             [PROPOSED] ORDER
24
            The substitution is hereby approved and so ORDERED.
25

26    Dated: October __, 2019
                                                                 Honorable Edward J. Davila
27                                                               United States District Judge
28
      NOTICE OF SUBSTITUTION OF
      COUNSEL AND [PROPOSED] ORDER                      -4-
      Case No. 18-CR-00258-EJD-2
